FILED
                            NOT FOR PUBLICATION                              DEC 5 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEITH DUANE ARLINE, Jr.,                         No. 14-15335

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00420-LJO-SAB

  v.
                                                 MEMORANDUM*
KEN CLARK; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Keith Duane Arline, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deprivation of outdoor exercise in violation of the Eighth Amendment. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under

28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm in part, reverse in part, and remand.

      The district court properly dismissed Arline’s action against defendants

Vasquez, Clark, and Sherman because Arline failed to allege facts sufficient to link

these defendants to any constitutional violation. See Arnold v. Int’l Bus. Machs.

Corp., 637 F.2d 1350, 1355 (9th Cir. 1981) (to bring a 42 U.S.C. § 1983 claim,

plaintiff must link each named defendant with some affirmative act or omission

that demonstrates a violation of plaintiff’s constitutional rights); see also Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, plaintiff must allege sufficient facts to state a plausible claim).

      However, the district court prematurely dismissed Arline’s action against

defendants Goss, Wan, and Allison because Arline’s allegations as to these

defendants, liberally construed, were “sufficient to warrant ordering [defendants]

to file an answer.” Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir. 2012); see

also Thomas v. Ponder, 611 F.3d 1144, 1150-52 (9th Cir. 2010) (setting forth

elements of an Eighth Amendment claim based on deprivation of outdoor

exercise).

      Accordingly, we reverse in part and remand with instructions for the district


                                            2                                     14-15335
court to order the United States Marshal to serve the second amended complaint on

defendants Goss, Wan, and Allison.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                        3                                  14-15335